                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

UNITED STATES OF AMERICA ex rel.                   )
KRISTI EMERSON and LEANN                           )
TUESCA,                                            )
                                                   )
     Plaintiffs,                                   )        NO. 1:15-cv-00027
                                                   )
v.                                                 )        JUDGE CAMPBELL
                                                   )        MAGISTRATE JUDGE FRENSLEY
SIGNATURE HEALTHCARE, LLC et al.,                  )
                                                   )
     Defendants.                                   )

                                              ORDER

         Pending before the Court is Defendants’ Motion to Dismiss, or in the Alternative, to Stay

and Compel Arbitration. (Doc. No. 66). Plaintiffs filed a Response in Opposition (Doc. No. 72),

Defendants filed a Reply (Doc. No. 79), Plaintiffs filed a Sur-Reply (Doc. No. 82), and Defendants

filed a Sur-Sur-Reply (Doc. No. 85). For the reasons discussed below, Defendants’ Motion is

DENIED without prejudice to refiling.

                            I.      PROCEDURAL BACKGROUND

         Plaintiffs filed the original complaint in this matter on March 27, 2015, pursuant to the qui

tam provisions of the Federal False Claims Act, 31 U.S.C. § 3730(b), alleging, inter alia, that

Defendants had an ongoing scheme to defraud the United States by billing Medicare for

unnecessary and non-provided therapy and failing to bill Medicare Part B beneficiaries for co-

pays. (See Doc. No. 1 ¶¶ 1-5). Defendants settled with the United States in May of 2018. (See Doc.

Nos. 46, 48). Plaintiffs’ remaining claims against Defendants are for retaliation under the Federal

False Claims Act, 31 U.S.C. § 3730(h). (Doc. No. 63 ¶ 1).




     Case 1:15-cv-00027 Document 88 Filed 09/30/19 Page 1 of 8 PageID #: 978
       On September 12, 2018, Defendants moved to dismiss, or alternatively, to stay this action

and to compel arbitration on the grounds that Plaintiffs are “parties to arbitration agreements in

which they consented to arbitrate disputes arising out of their employment, including claims over

alleged violations of federal or state laws.” (Doc. No. 66 at 1). Plaintiffs argue Defendants’ motion

should be denied because “[t]he parties did not agree to arbitrate, and no contract to arbitrate was

formed under Tennessee law.” (Doc. No. 72 at 2).

                                  II.     LEGAL STANDARD

       “Before compelling an unwilling party to arbitrate, the court must engage in a limited

review to determine whether the dispute is arbitrable.” Javitch v. First Union Sec., Inc., 315 F.3d

619, 624 (6th Cir. 2003). Such review requires the Court to determine first whether “a valid

agreement to arbitrate exists between the parties,” and second whether “the specific dispute falls

within the substantive scope of the agreement.” Id. In determining whether parties agreed to

arbitrate, courts “should apply ordinary state-law principles that govern the formation of

contracts.” Mounts v. Midland Funding LLC, 257 F. Supp. 3d 930, 936 (E.D. Tenn. 2017) (quoting

First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995)).

       If the district court is satisfied that the agreement to arbitrate is not “in issue,” it must

compel arbitration. Great Earth Companies, Inc. v. Simons, 288 F.3d 878, 889 (6th Cir. 2002). If

the validity of the agreement to arbitrate is “in issue,” the court must proceed to a trial to resolve

the question. Id. (citing 9 U.S.C. § 4). In order to show that the validity of the agreement is “in

issue,” the party opposing arbitration must show a genuine issue of material fact as to the validity

of the agreement to arbitrate. Id. The required showing mirrors that required to withstand summary

judgment in a civil suit - that is, she must come forward with sufficient evidence that, when viewed

in the light most favorable to her, would permit “a reasonable finder of fact [to] conclude that no



                                                  2

    Case 1:15-cv-00027 Document 88 Filed 09/30/19 Page 2 of 8 PageID #: 979
valid agreement to arbitrate exists.” Id.; see also Mazera v. Varsity Ford Management Services, LLC,

565 F.3d 997, 1001 (6th Cir. 2009) (“[a]n unequivocal denial that the agreement had been made,

accompanied by supporting affidavits ... should be sufficient to require a jury determination on whether

there had in fact been a meeting of the minds.”) (quoting Par–Knit Mills, Inc. v. Stockbridge Fabrics Co.,

636 F.2d 51, 55 (3d Cir. 1980)); Jones v. U-Haul Co. of Massachusetts & Ohio Inc., 16 F. Supp. 3d 922,

930 (S.D. Ohio 2014) (“In evaluating motions or petitions to compel arbitration, courts treat the facts as

they would in ruling on a summary judgment motion, construing all facts and reasonable inferences that

can be drawn therefrom in a light most favorable to the non-moving party.”). Thus, the Court will review

the pleadings and evidence submitted by the parties and construe the facts therein in a light most favorable

to Plaintiffs.

                                          III.     ANALYSIS

          In Tennessee, a contract “must result from a meeting of the minds of the parties in mutual

assent to the terms, must be based upon sufficient consideration, free from fraud or undue

influence, not against public policy and sufficiently definite to be enforced.” Doe v. HCA Health

Servs. Of Tenn, Inc., 46 S.W.3d 191, 196 (Tenn. 2001) (internal citation and quotation omitted).

Defendants contend there are two valid agreements to arbitrate with each Plaintiff: (1) the

arbitration agreements Plaintiffs entered into with Home Quality Management, Inc. (“HQM”);

and/or (2) the arbitration agreements Plaintiffs entered into with Signature. The Court will consider

each of the claimed agreements to arbitrate in turn.

         A.      HQM Agreements

         Defendants produced documents they assert are the arbitration agreements Plaintiffs signed

with HQM. (See Doc. No. 68, PageID# 397, 401-402, 459; Doc. No. 79-1, PageID# 782, 754).

Defendants contend that (1) “Signature acquired HQM in 2007” and “specifically acquired all of

the contractual rights and agreements of HQM, including HQM’s mutually binding arbitration


                                                     3

     Case 1:15-cv-00027 Document 88 Filed 09/30/19 Page 3 of 8 PageID #: 980
agreement[s]”, (Doc. No. 67 at 6; see also Doc. No. 79-1, PageID# 754), and (2) that “the HQM

arbitration agreement signed by each Plaintiff was assigned to Signature.” (Doc. No. 79 at 7).

       Defendants have not produced the assignment that they rely on to enforce the HQM

agreements. Instead, Defendants have produced evidence that Las Palmas SNF, LLC was the sole

purchaser of several skilled nursing facility businesses, including the facility HQM operated in

Columbia. (See Asset Purchase Agreement, Doc. No. 79-2, PageID# 789-928). As the purchaser,

Las Palmas SNF, LLC acquired “all contracts” and “agreements” by which any of the seller parties

or their subsidiaries were bound, which Defendants assert included HQM’s arbitration agreements

with Plaintiffs. (See Sandra Adams Declaration ¶ 4, Doc. No. 79-2, PageID# 785; Asset Purchase

Agreement, Doc. No. 79-2, PageID# 798).

       Defendants have also produced evidence that Las Palmas SNF, LLC assigned its rights,

title, interests, and obligations under the Asset Purchase Agreement to Defendant Signature

Healthcare, LLC. (See Amendment to Asset Purchase Agreement, Doc. No. 79-2, PageID# 930-

935). Defendants argue the foregoing evidence establishes “that the HQM arbitration agreement

signed by each Plaintiff was assigned to Signature.” (Doc. No. 79 at 6-7).

       In response, Plaintiffs argue Defendants have only produced evidence that Defendant

Signature Healthcare, LLC was assigned the contractual rights of HQM. (Doc. No. 82 at 8).

Plaintiffs correctly point out that there is nothing in the record to establish that Defendants LP

Columbia, LLC d/b/a Signature Healthcare of Columbia, Signature Healthcare Consulting

Services, LLC, Signature Rehab Services, LLC or Stakeholder Payroll Services, LLC could share

in the benefit of any assignment conferred to Defendant Signature Healthcare, LLC by Las Palmas

SNF, LLC. (Id.).




                                                4

    Case 1:15-cv-00027 Document 88 Filed 09/30/19 Page 4 of 8 PageID #: 981
       Additionally, Plaintiff Tuesca notes the signature page for the arbitration agreement

Defendants assert is between her and HQM states that Columbia Care & Rehab is her employer.

(Doc. No. 82 at 7 (citing Doc. No. 79-1, PageID# 782)). Plaintiff Tuesca also notes Columbia Care

& Rehab is not listed as an acquired entity in the Asset Purchase Agreement. (Doc. No. 87 at 7).

Thus, Plaintiff Tuesca argues that Defendants have still not established any right to enforce that

arbitration agreement. (Id.).

       Defendants filed a Reply and a Sur-Sur-Reply (Doc. Nos. 79, 85), but they did not produce

the assignment as to Defendant Signature Healthcare, LLC or offer an explanation as to how the

other Signature Defendants could be assignees of the HQM arbitration agreements. Nor did

Defendants address the factual issue raised by Plaintiff Tuesca as to the entity that her purported

arbitration agreement was with and how or when they acquired the rights to that agreement.

       Viewing the evidence in the light most favorable to Plaintiffs, as the Court is required to

do at this stage, the Court finds genuine issues of material fact as to the validity of the HQM

agreements to arbitrate as to these Defendants.

       B.      Signature Agreements

       Alternatively, Defendants argue that there are valid agreements to arbitrate between

“Signature” and each Plaintiff. (Doc. No. 79 at 4-6). Defendants do not dispute that they do not

possess Signature arbitration agreements signed by Plaintiffs. Instead, Defendants assert that

“[b]oth Plaintiffs manifested their assent to be bound by arbitration by signing the handbook

acknowledgment and continuing to work for Signature with the knowledge that agreeing to

arbitrate with Signature was a condition of employment.” (Id. at 6).

       In support of their position, Defendants produced both Plaintiffs’ signed handbook

acknowledgement forms, which state:



                                                  5

    Case 1:15-cv-00027 Document 88 Filed 09/30/19 Page 5 of 8 PageID #: 982
               I acknowledge that I have received a copy of the company’s
               Stakeholder Handbook revised on November 1st, 2007 and effective
               January 1st, 2008. I understand it is my responsibility to familiarize
               myself with its provisions. I understand that this Stakeholder
               Handbook is not intended to, nor does it constitute a contract of
               employment or a promise or guarantee of benefits or policies stated
               in it.

               I also understand that this Stakeholder Handbook is only a brief
               summary of the policies and procedures of this company and an
               overview of the rules and practices. I am aware that the company’s
               Human Resources Policies and Procedures has further
               information regarding each of the items discussed in the Stakeholder
               Handbook and I can contact Human Resources to review.

               I further understand that the company may, on its own, change or
               discontinue any policy in the stakeholder handbook or other writing,
               without having to consult anyone and without anyone’s agreement
               and at any time.

(Doc. No. 68, PageID # 404, 461). Defendants also produced the Stakeholder Handbook, which

contained the following provision pertaining to arbitration:


               All disputes between Stakeholders and the company or its
               management, which are not resolved through the Conflict
               Resolution procedure, must be submitted to binding arbitration. As
               a condition of employment, applicants and Stakeholders shall sign
               an Arbitration Agreement.

               Signed acknowledgment of receipt of the Stakeholder Handbook
               shall serve as acceptance and understanding of this condition of
               employment, thereby binding Stakeholders to the Arbitration
               Agreement.

(Doc. No. 68 at 23). Relying on Seawright v. Am. Gen. Fin. Servs., Inc., 507 F.3d 967 (6th Cir.

2007), Defendants argue the foregoing evidence demonstrates a valid agreement to arbitrate

between the parties. (Doc. No. 67 at 10). Defendants have not produced the Signature arbitration

agreements that they seek to enforce against Plaintiffs. 1


1
 According to the declaration submitted by Defendant Signature Rehab Services, LLC’s Vice President of
Human Resources since 2014, Heather Howe, “the first page of the Arbitration Agreement used by

                                                  6

    Case 1:15-cv-00027 Document 88 Filed 09/30/19 Page 6 of 8 PageID #: 983
       In response, Plaintiffs admit to signing the handbook acknowledgment forms, but they have

filed declarations denying that they received copies of the Stakeholder handbook. (Doc. No. 73 ¶

3; Doc. No. 74 ¶ 6). Plaintiffs state that if they had known about the arbitration provision in the

handbook they would not have signed the arbitration acknowledgment forms. (Doc. No. 73 ¶¶ 3-

4; Doc. No. 74 ¶ 6). Further, Plaintiffs state that Signature presented them with arbitration

agreements at the same time they were given the handbook acknowledgement forms, and that

neither of them signed the arbitration agreements. (Doc. No. 73 ¶¶ 2-4; Doc. No. 74 ¶¶ 2-3, 5-6).

Plaintiff Emerson also recalls subsequently discussing her unwillingness to sign an arbitration

agreement with two different HR managers. (Doc. No. 73 ¶¶ 5-6).

       In reply, Defendants filed the declaration of Tracy Harrison, Defendant Signature

HealthCARE Consulting Services, LLC’s Vice President of Human Resources from August 2006

to March of 2012, 2 stating that she emailed the “then-new Signature Stakeholder Handbook” on

November 1, 2007, to the human resources administrators for all former HQM facilities, regional

human resources staff, regional facility operations staff, and facility administrators for all

Signature facilities with instructions to “print and distribute” the handbook to all employees “as

soon as possible.” (Doc. No. 79-1 ¶ 3). According to Ms. Harrison, the email also “conveyed the

requirement that all new hires would need to receive and sign for the current and new handbook

between November 1, 2007 and December 31, 2007.” (Id.). Additionally, Ms. Harrison states “no

individual – including Ms. Emerson or Ms. Tuesca – would have been permitted to begin or




Signature for new employees in 2007” was the same as the first page of arbitration agreement Defendants
assert that Plaintiff Tuesca entered with HQM. (See Heather Howe Declaration, Doc. No. 68 ¶¶ 2, 10,
PageID# 396-399).
2
 Ms. Harrison has been employed as Chief Human Resources Officer for Defendant Signature
HealthCARE Consulting Services, LLC and its affiliates since March of 2018. (Doc. No. 79-1 ¶ 2).


                                                  7

    Case 1:15-cv-00027 Document 88 Filed 09/30/19 Page 7 of 8 PageID #: 984
continue employment if she did not agree to resolve all employment disputes through mandatory

and binding arbitration.” (Id. at ¶ 5).

        Viewing the evidence in the light most favorable to Plaintiffs, as the Court is required to

do at this stage, the Court finds genuine issues of material fact exist as to the validity of the claimed

agreements to arbitrate with Signature. See Mazera v. Varsity Ford Management Services, LLC,

565 F.3d 997, 1001 (6th Cir. 2009) (“[a]n unequivocal denial that the agreement had been made,

accompanied by supporting affidavits ... should be sufficient to require a jury determination on

whether there had in fact been a meeting of the minds.”) (quoting Par–Knit Mills, Inc. v.

Stockbridge Fabrics Co., 636 F.2d 51, 55 (3d Cir. 1980)).

                                                 ***

        For the foregoing reasons, Defendants’ Motion will be DENIED without prejudice to

refiling after the parties engage in discovery addressing the factual issues surrounding the validity

of the arbitration agreements.

        It is so ORDERED.

                                                            ________________________________
                                                            WILLIAM L. CAMPBELL, JR.
                                                            UNITED STATES DISTRICT JUDGE




                                                   8

    Case 1:15-cv-00027 Document 88 Filed 09/30/19 Page 8 of 8 PageID #: 985
